Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species 4 directed to figures 13-17 and claims 1-20 in the reply filed on 8/24/2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Cassell on 9/28/2021.

The application has been amended as follows: 

1. An adjustable prosthetic socket system comprising: 

a socket frame having a proximal area, a distal area opposite the proximal area, a first component arranged along a first side of the socket system, and a second 

a tubular insert arranged on an interior of at least the proximal area of the socket frame, the tubular insert forming an interior surface of the socket system; 

at least one tensioning element operatively connecting the tubular insert to at least one of the first component and the second component; 

at least one tensioner attached to the at least one tensioning element that selectively tensions the at least one tensioning element to adjust a circumference of at least one area of the socket system; 

at least two guides attached between the first and second components, the at least one tensioning element laced between the at least two guides and the second component[[, wherein the at least two guides]]; 

and lateral members arranged separate from and extending between the at least two guides and the first component, the lateral members each having an elongate configuration including a first end attached to the first component and a second end connected to at least one of the at least two guides.

16. A prosthetic system comprising: 

an adjustable socket system including: 

a socket frame having a proximal area, a distal area opposite the proximal area, a first component arranged along a first side of the socket system, and a second component arranged along a second side of the socket system, the first component being connected to the second component; 

a tubular insert arranged on an interior of at least the proximal area of the socket frame, the tubular insert forming an interior surface of the socket system; 

at least one tensioning element operatively connecting the tubular insert to at least one of the first component and the second component; 

at least one tensioner attached to the at least one tensioning element that selectively tensions the at least one tensioning element to adjust a circumference of at least one area of the socket system; 

at least two guides attached between the first and second components, the at least one tensioning element laced between the at least two guides and the second component[[, wherein the at least two guides]]; 

and a plurality of lateral members separate from and extending between the at least two guides and the first component, each lateral member having an elongate configuration including a first end attached to the first component and a second end connected to at least one of the at least two guides; 

a prosthetic foot; and 

a pylon extending between the prosthetic foot and the adjustable socket system.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references Lynde (GB127451A) and Bache (2012/0101597A1) do not teach “lateral members arranged separate from and extending between the at least two guides and the first component, the lateral members including a first end attached to the first component and a second end connected to at least one of the at least two guides” in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 930-1130 and 113-315 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774